Exhibit 10.1

CLEARWATER PAPER CORPORATION

PERFORMANCE SHARE AGREEMENT

 

THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”) is made and entered into as
of _____________ (the “Grant Date”) by and between CLEARWATER PAPER CORPORATION,
a Delaware corporation (the “Corporation”), and ______________ (the
“Employee”).  

W I T N E S S E T H:

WHEREAS, the Corporation maintains the Clearwater Paper Corporation ____ Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a contingent grant of
Performance Shares under Section 11 of the Plan;

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1.Award.  Subject to the terms of this Agreement, the Employee is hereby awarded
a target contingent grant of _______________ Performance Shares (the
“Award”).  The number of Shares actually payable to the Employee is contingent
on the performance achieved by the Corporation measured in accordance with
Section 3 during the Performance Period described in Section 4.  This Award has
been granted pursuant to the Plan and is subject to all the terms and provisions
thereof, a copy of which has been made available to the Employee and the terms
and conditions of which are incorporated by reference into this Agreement.

2.Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall have the meanings set forth in
this Section 1.  Capitalized terms not defined in this Agreement shall have the
same definitions as in the Plan.

 

(a)

“Disability” means a condition pursuant to which the Employee is—

 

(i)

unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or

 

(ii)

by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Corporation.

 

(b)

“Retirement” means the Employee’s termination of Service on or after the earlier
of his or her (A) attainment of age 65 or (B) attainment of age 55 and
completion of 10 years of Service.

 

(c)

“Service” shall have the meaning given such term under the Plan, except that as
used in this Agreement the term “Service” shall be limited to employment and
shall exclude service performed as an Outside Director or as a Consultant.

3.Performance Measures.  This Award is subject to the Performance Measures
described in the attached Addendum.

4.Performance Period.  Subject to Section 11 (which provides for a shortened
Performance Period in the event of a Change of Control), the Performance Period
is the period of three consecutive calendar years beginning on January 1st of
the calendar year that includes the Grant Date and ending on December 31st of
the third such calendar year, and represents the period during which the
Corporation’s level of achievement under the Performance Measures will be
determined.

 

--------------------------------------------------------------------------------

 

5.Dividend Equivalents.  During the Performance Period, dividend equivalents
shall be converted into additional Performance Shares based on the closing price
of the Corporation’s Common Stock on the New York Stock Exchange on the date
such dividends are paid.  Such additional Performance Shares shall vest or be
forfeited in the same manner as the underlying Performance Shares to which they
relate.

6.Settlement of Awards.  The Corporation shall deliver to the Employee one or
more Shares for each earned Performance Share (and, as applicable, for the
accrued dividend equivalents) as determined in accordance with the provisions
set forth in the Addendum and this Agreement.  Any earned Performance Shares
payable to the Employee (including Shares payable pursuant to Section 5) shall
be paid solely in Shares.  Any fractional Share will be rounded to the closest
whole Share.  

7.Time of Payment.  Except as otherwise provided in this Agreement, the Shares
issuable for the earned Performance Shares (and any accrued dividend
equivalents) shall be delivered to the Employee (or, in the case of the
Employee’s death before delivery, to the Employee’s beneficiary or
representative) as soon as practicable after the end of the Performance Period
as set forth in the Addendum, but in no event later than March 15 of the
calendar year following the year in which the Performance Period ends.

8.Committee Discretion to Reduce Award.  Notwithstanding any provision in this
Agreement to the contrary, the Committee retains the right, at its sole and
absolute discretion, to reduce or eliminate any Award that may become payable
hereunder if the Committee determines that any one or more of the following
conditions have occurred:

 

(a)

The stockholder return to the Corporation’s stockholders has been insufficient;

 

(b)

The stockholder return to the Corporation’s stockholders has been negative;

 

(c)

The financial performance of the Corporation has been inadequate; or

 

(d)

The operational performance of the Corporation has been inadequate.

In addition, the Committee may reduce or eliminate the Award granted hereby
based on the Employee’s individual performance.

9.Retirement, Disability, or Death During the Performance Period.  If the
Employee’s Service terminates during the Performance Period because of the
Employee’s Retirement, his or her Disability or his or her death, then the
Employee (or, in the case of the Employee’s death, the Employee’s beneficiary or
representative) shall be entitled to receive, upon settlement of his or her
Award after the end of the Performance Period in accordance with Section 7
(subject to the other terms of this Agreement, including Section 8), a prorated
number of Shares determined at the end of the Performance Period in accordance
with the following equation:  X = A * (Y/36); where

X is the prorated number of Shares to be delivered upon settlement of the Award
after the end of the Performance Period;

A is the number of Shares that would have been delivered upon settlement of the
Award at the end of the Performance Period had the Employee’s Service not
terminated during the Performance Period; and

Y is the number of full calendar months the Employee is employed during the
Performance Period.

10.Termination of Service During the Performance Period.  If the Employee’s
Service terminates during the Performance Period for any reason other than as
described in Section 9, the entire Award granted under this Agreement shall be
automatically terminated as of the date of such termination of Service.

11.Change of Control.  

2

 

--------------------------------------------------------------------------------

 

 

(a)

Upon a Change of Control that occurs during the first year of the Performance
Period, the Award will be deemed payable (and shall be settled immediately prior
to such Change of Control), with the number of Shares payable determined
according to the following equation:  X = A * (Y/12); where

X is the number of Shares payable upon the Change of Control;

A is the number of Shares that would be issuable assuming for these purposes
that the Performance Period ends as of the date of the Change of Control and the
Corporation achieves the “target” level of performance under the Performance
Measures (for the avoidance of doubt, the number of Shares issuable would be
equal to the number of Performance Shares granted under this Award); and

Y is the number of full months that have elapsed in the first year of the
Performance Period prior to the date of the Change of Control.  

 

(b)

Upon a Change of Control that occurs after the first year of the Performance
Period, the Award will be deemed payable (and shall be settled immediately prior
to such Change of Control), with the number of Shares payable determined by
assuming that the Performance Period ends as of the date of the Change of
Control and the Corporation achieves the “target” level of performance under the
Performance Measures (for the avoidance of doubt, the number of Shares issuable
would be equal to the number of Performance Shares granted under this Award).

12.Prohibited Activities.  Notwithstanding any provision in this Agreement to
the contrary, if the Employee, directly or indirectly, engages in any
“Prohibited Activity” (as defined below) without the Corporation’s prior written
consent, then any portion of this Award that remains outstanding as of the date
of such Prohibited Activity shall be immediately cancelled and
forfeited.  “Prohibited Activity” means any of the following activities engaged
in, directly or indirectly, by the Employee during the time the Employee is
employed by the Corporation or any of its Affiliates (collectively, “Clearwater
Paper”) or during the Performance Period, in each case as determined by the
Committee in its sole discretion:

 

(a)

The Employee engages in, whether as an owner, consultant, employee or otherwise,
activities competitive with that of Clearwater Paper in any state, province or
like geography where Clearwater Paper does business;

 

(b)

Other than on behalf of Clearwater Paper, the Employee solicits for employment,
offers or causes to be offered employment, either on a full-time, part-time or
consulting basis, to any person who is employed by Clearwater Paper and with
whom the Employee had regular contact during the course of his or her employment
by Clearwater Paper; or

 

(c)

The Employee breaches any of the Employee’s obligations under any
confidentiality or nondisclosure agreement with Clearwater Paper.

13.Available Shares.  The Corporation agrees that it will at all times during
the term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.

14.Applicable Taxes.  In the event the Corporation determines that it is
required to withhold state or federal income taxes, social security taxes or any
other applicable taxes as a result of the payment of the Shares, the Corporation
will satisfy such withholding requirements by withholding of Shares otherwise
payable upon the settlement of the Award, which Shares will have a Fair Market
Value (determined as of the date when taxes would otherwise be withheld in cash)
not in excess of the amount necessary to satisfy the maximum statutory tax rates
in the Employee’s applicable jurisdictions.

15.Relationship to Other Benefits.  Performance Shares shall not be taken into
account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Subsidiaries or Affiliates.  

3

 

--------------------------------------------------------------------------------

 

16.Stockholder Rights.  Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.  

17.Transfers, Assignments, Pledges.  Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 17, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void.  However, this Section 17 shall not preclude:  (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee or benefits distributable to the Employee under this Agreement
not distributed at the time of the Employee’s death; or (ii) a transfer of any
Award hereunder by will or the laws of descent or distribution.  In that regard,
any such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan.  The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall
require.  If a deceased Employee has not designated a beneficiary, or if the
designated beneficiary does not survive the Employee, any benefits distributable
to the Employee shall be distributed to the legal representative of the estate
of the Employee.  If a deceased Employee has designated a beneficiary and the
designated beneficiary survives the Employee but dies before the complete
distribution of benefits to the designated beneficiary under this Agreement,
then any benefits distributable to the designated beneficiary shall be
distributed to the legal representative of the estate of the designated
beneficiary.

18.No Employment Rights.  Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or a Subsidiary or an Affiliate to terminate his or her
employment at any time, with or without cause.  

19.Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

20.Interpretation/Applicable Law.  This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles).  If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall control.

21.Term of the Agreement.  The term of this Agreement shall end upon the earlier
of (i) the delivery of all of the Shares or other consideration to be issued in
exchange for Performance Shares (and accrued dividend equivalents) or (ii) upon
the termination of the Employee’s Service for any reason other than Retirement,
or the Employee’s Disability or death.

[remainder of page intentionally left blank]

 




4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.

 

CORPORATION:

 

Clearwater Paper Corporation,

a Delaware corporation

 

            

By:

 

Name:

 

Title:

 

Date:

 

 

 

 

 

Acknowledged and agreed as of the Grant Date:

 

 

Printed Name:

 

 

[Employee Name]

 

 

Date:

 

 

 

NOTE:  GRANT WILL BE ACCEPTED ELECTRONICALLY

 




5

 

--------------------------------------------------------------------------------

 

 

 

ADDENDUM TO PERFORMANCE SHARE AGREEMENT

 

[Grant Date]

 

 

 

Performance Measures based on one or more of the following criteria provided for
under the Plan to be inserted following Compensation Committee action:

 

 

•

Cash flow: operating cash flow, free cash flow, cash flow per share, net
operating cash flow, discounted cash flow in excess of cost of capital;

 

•

Earnings per share, including diluted earnings per share;

 

•

Earnings: EBI, EBIT, EBITD, EBITDA, or any combination of the foregoing;

 

•

Return: return on invested capital, return on stockholders’ equity, total
stockholder return, return on assets, return on net assets;

 

•

Sales: gross sales, net sales;

 

•

Income: gross income, net income, operating income, net operating income, income
from continuing operations, pre-tax income;

 

•

Margin: gross margin, profit margin, operating margin, pre-tax operating margin
(including EBI, EBIT, EBITD or EBITDA margin);

 

•

Share: market share, market segment share, product share, customer share,
channel share;

 

•

Completion of acquisitions, divestitures, joint ventures and restructurings;

 

•

Working capital: in absolute terms, or as a percentage of sales or net sales;

 

•

Debt: in absolute terms (including total debt and total debt plus equity) or as
a ratio of debt to debt plus equity;

 

•

Value added: shareholder value added, market value added, economic value added;

 

•

Customer: customer satisfaction, customer loyalty, customer retention, customer
service levels;

 

•

Cost: cost structure, cost reduction, cost savings, cost of goods sold, cost of
goods sold adjusted for mix, cost of capital;

 

•

Operating goals: performance against strategic objectives, overall equipment
effectiveness, safety, employee satisfaction;

 

•

Share price performance; and

 

•

Economic profit.

 

 

6

 